DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the central axis" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 20 should instead recite “a central axis” in order to have sufficient antecedent basis and for the purpose of compact prosecution, will be examined below under this assumption. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prevost (U.S. Pub. No. 2010/0030218 A1, hereinafter “Prevost”). 
Prevost discloses, regarding claim 1, a protective member (26, see Fig. 4) configured as part of a packaging (see Fig. 4, note that 26 is configured to surround 84 and is therefore capable of being part of a packaging), the protective member shaped to contain an orthopedic device (84, see Fig. 4), the protective member comprising: a body portion (50) defining a central axis (“L”, see Fig. 2) and comprising an inner side wall and an outer side wall (60), the inner side wall (e.g. inner wall of axial passage 56) defining an interior (56) configured to receive at least a portion of the orthopedic device (see Fig. 4), wherein the inner side wall and the outer side wall extend coaxially about the central axis and in a direction parallel to the central axis (see Fig. 2), and wherein the body portion further comprises: a first end and a second end (52, 54), the first end and the second end at least partially open such that the orthopedic device can pass through both the first and second ends of the body portion (see Fig. 4) during use of the orthopedic device while the inner side wall surrounds a portion of the orthopedic device disposed within the interior of the body portion (see Fig. 4); and a handle (22) extending outwardly from the outer side wall of the body portion of the protective member (see Fig. 4), the handle comprising a first end coupled with the outer side wall (see annotated Fig. 2 below) and a second end opposite the first end (see annotated Fig. 2 below).

    PNG
    media_image1.png
    666
    588
    media_image1.png
    Greyscale

Regarding claim 2, wherein the body portion comprises a cylindrical geometry arranged concentrically about the central axis (see Fig. 2, see also para. [0020] “cylindrical”).
Regarding claim 3, wherein the body portion comprises at least one of a metal, a metal alloy, or a rigid polymer material (see para. [0017] “stainless steel, titanium”).
Regarding claim 4, wherein the handle extends from the outer side wall at an oblique angle relative to the central axis of the body portion (see annotated Fig. 2 below).
Regarding claim 7, wherein the orthopedic device is at least one of a drill bit or a bone screw (see para. [0040] “bone screw” and “drill instrument 40”).
Regarding claim 8, wherein the handle is configured to be secured to a stationary fixture such that the protective member maintains a desired orientation (see Fig. 2, note that the outer handle is capable of being secured to a stationary fixture via a clamp to maintain a desired position).
Regarding claim 10, wherein the body portion is configured accommodate the orthopedic device (84) as well as a tool (32) configured to manipulate the orthopedic device within the interior of the body portion (see Fig. 4).
Prevost discloses, regarding claim 20, a protective member (24) for an orthopedic tool (30), comprising: a body portion (50) comprising a cylindrical geometry (see Fig. 2) with an inner side wall (e.g. inner sidewall of 60 forming axial passage 56) and an outer side wall (60), the inner side wall defining an interior (56) configured to receive at least a portion of the orthopedic tool (see Fig. 4), wherein the inner side wall and the outer side wall extend coaxially about the central axis (“L” see Fig. 2) and in a direction parallel to the central axis (see Fig. 2), and wherein the body portion further comprises: a first end and a second end (52, 54), the first end and the second end at least partially open such that the orthopedic tool can pass through both the first and second ends of the body portion (see Fig. 4) during use of the orthopedic tool while the inner side wall surrounds a portion of the orthopedic tool disposed within the interior of the body portion (see Fig. 4); and a handle (22) extending outwardly at an oblique angle from the outer side wall (see annotated Fig. 2 above) and configured to be held so as to arrange the body portion in a desired orientation and prevent the body portion from deviating from the desired orientation (see Fig. 4), wherein the handle comprises a first end and a second end opposite the first end (see annotated Fig. 2 above), the first end comprising a coupler (e.g. portion of 22 that enables removal of 22, see para. [0019]) configured to removably couple the handle to the outer wall of the body portion (see para. [0019] “the guide tubes 50 may be removably attached to the elongate shaft portion 22”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevost, as applied to claim 1 above, and in view of Pepper et al. (U.S. Patent 5,951,561, hereinafter “Pepper”).
Prevost discloses all of the features of the claimed invention. Prevost further discloses, regarding claim 5, wherein the handle is removably coupled with the outer side wall of the body portion (see para. [0019]); however fails to explicitly disclose, regarding claim 5, wherein the outer side wall of the body portion comprises a first coupler and the first end of the handle comprises a second coupler, the first and second couplers being complimentary; and regarding claim 6, wherein the first and second couplers comprise a threaded connection.
Pepper discloses a protective member (e.g. sleeve 20, see Figs. 6A-6B), with a body portion (22) and a handle (34A), handle is removably coupled with the outer side wall of the body portion (see Fig. 6B), wherein the outer side wall of the body portion comprises a first coupler (32) and the first end of the handle comprises a second coupler (35), the first and second couplers being complimentary (see Figs. 6A-6B, see lines 38-43 of column 4); and wherein the first and second couplers comprise a threaded connection (see lines 38-43 of column 4, “threaded” and “threading”) in order to provide a suitable configuration for enabling a secure and removable handle from the body portion of a protection member (see lines 38-43 of column 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the removable handle in Prevost to comprise a first coupler and a second coupler that comprise a threaded connection in view of Pepper in order to in order to provide a suitable configuration for a removable handle. 

Claim(s) 11-12, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevost (U.S. Pub. No. 2010/0030218 A1, hereinafter “Prevost”) in view of Petit (U.S. Pub. No. 2013/0012999 A1, hereinafter “Petit”).
Prevost discloses, regarding claim 11, a medical kit (see Fig. 40), comprising: an orthopedic tool (30) in a protective member (50), the protective member configured to accommodate the orthopedic tool (see Fig. 4) and prevent the orthopedic tool from puncturing an outer layer of a package (see Fig. 4, note that since the tube 60 is capable of surrounding the sharp bits of orthopedic tool 30 it would be capable of preventing the orthopedic tool from puncturing an outer layer of a package), the protective member comprising: a body portion (50) defining a central axis (“L”) and comprising an inner side wall (e.g. inner wall of 60 that forms axial passage 56) and an outer side wall (60), the inner side wall defining an interior (56) configured to receive at least a portion of the orthopedic tool (84, see Fig. 4), wherein the inner side wall and the outer side wall extend coaxially about the central axis and in a direction parallel to the central axis (see Fig. 2), and wherein the body portion further comprises: a first end and a second end (52, 54), the first end and the second end at least partially open such that the orthopedic tool can pass through both the first and second ends (see Fig. 4) during use of the orthopedic tool while the inner side wall surrounds a portion of the orthopedic tool disposed within the interior of the body portion (see Fig. 4); and a handle (22)  extending outwardly from the outer side wall of the body portion of the protective member (see Fig. 2), the handle comprising a first end coupled with the outer side wall and a second end opposite the first end (see annotated Fig. 2 above).
Regarding claim 12, wherein the body portion comprises a cylindrical geometry arranged concentrically about the central axis (see Fig. 2, see para. [0020] “cylindrical”).
Regarding claim 14, wherein the handle extends from the outer side wall at an oblique angle relative to the central axis of the body portion (see annotated Fig. 2 above).
Regarding claim 17, wherein the orthopedic tool is at least one of a drill bit or a bone screw (see para. [0040] “bone screw” and “drill instrument 40”).
Regarding claim 18, wherein the handle is configured to be secured to a stationary fixture such that the protective member maintains a desired orientation (see Fig. 4, note that the outer handle is capable of being secured to a stationary fixture via a clamp to maintain a desired position).
Regarding claim 19, wherein the body portion is configured accommodate the orthopedic tool (84) as well as an instrument (32) configured to manipulate the orthopedic tool within the interior of the body portion (see Fig. 4).
Prevost fails to disclose, regarding claim 11, wherein the medical kit further comprises a package shaped to contain the orthopedic tool in the protective member, the package having an outer layer configured to maintain sterility of the orthopedic tool. 
Petit discloses a medical kit (1, see Fig. 1), in the analogous art of orthopedic devices (see Fig. 1), wherein the kit further includes a sterile package (see para. [0122] and [0124]) having an outer layer configured to maintain sterility of kit (see para. [0122] “sealed”) in order to provide all the instruments required for the procedure packed in a disposable and sterile sealed packaging ready to use (see ABSTRACT, see paras. [0004], [0122], and [0124]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the medical kit in Prevost to include a package in view of Petit in order to provide all the instruments required for the procedure packed in a disposable and sterile sealed packaging ready to use. 

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevost in view of Petit, as applied to claim 11 above, and in further view of Pepper et al. (U.S. Patent 5,951,561, hereinafter “Pepper”).
Prevost further discloses, regarding claim 15, wherein the handle is removably coupled with the outer side wall of the body portion (see para. [0019]); however fails to explicitly disclose, however fails to explicitly disclose, regarding claim 15, wherein the handle is removably coupled with the outer side wall of the body portion, wherein the outer side wall of the body portion comprises a first coupler and the proximal end of the handle comprises a second coupler, the first and second couplers being complimentary; and regarding claim 16, wherein the first and second couplers comprise a threaded connection.
Pepper discloses a protective member (e.g. sleeve 20, see Figs. 6A-6B), with a body portion (22) and a handle (34A), handle is removably coupled with the outer side wall of the body portion (see Fig. 6B), wherein the outer side wall of the body portion comprises a first coupler (32) and the first end of the handle comprises a second coupler (35), the first and second couplers being complimentary (see Figs. 6A-6B, see lines 38-43 of column 4); and wherein the first and second couplers comprise a threaded connection (see lines 38-43 of column 4, “threaded” and “threading”) in order to provide a suitable configuration for enabling a secure and removable handle from the body portion of a protection member (see lines 38-43 of column 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the removable handle in Prevost in view of Petit to comprise a first coupler and a second coupler that comprise a threaded connection in view of Pepper in order to in order to provide a suitable configuration for a removable handle. 

Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccone et al. (U.S. Patent 7,766,920 B2, hereinafter “Ciccone”) in view of Pepper et al. (U.S. Patent 5,951,561, hereinafter “Pepper”).
Ciccone discloses, regarding claim 1, a protective member (300, see Fig. 7) configured as part of a packaging (see Figs. 7-8, note that 340 is configured to surround 100 and is therefore capable of being part of a packaging), the protective member shaped to contain an orthopedic device (100, see Fig. 8), the protective member comprising: a body portion (340) defining a central axis (see Fig. 7, e.g. axis extending along 302) and comprising an inner side wall (e.g. inner side wall of 340) and an outer side wall (e.g. outer side wall of 340), the inner side wall defining an interior (e.g. passage that receives 302) configured to receive at least a portion of the orthopedic device (see Fig. 7), wherein the inner side wall and the outer side wall extend coaxially about the central axis and in a direction parallel to the central axis (see Figs. 7-8), and wherein the body portion further comprises: a first end and a second end (see annotated Fig. 7 below), the first end and the second end at least partially open such that the orthopedic device can pass through both the first and second ends of the body portion (see Figs. 7-8) during use of the orthopedic device while the inner side wall surrounds a portion of the orthopedic device disposed within the interior of the body portion (see Figs. 7-8). 
Regarding claim 2, wherein the body portion comprises a cylindrical geometry arranged concentrically about the central axis (see Fig. 7).
Regarding claim 3, wherein the body portion comprises at least one of a metal, a metal alloy, or a rigid polymer material (see lines 40-45 of column 3).
Regarding claim 7, wherein the orthopedic device is at least one of a drill bit or a bone screw (see lines 19-23 of column 4).
Regarding claim 9, wherein the first and second ends of the body portion are at least partially closed (segments 346 via slots 344) and configured to be opened by the orthopedic device so as to at least partially receive the orthopedic device within the interior of the protective member (see lines 35-43 of column 8).
Regarding claim 10, wherein the body portion is configured accommodate the orthopedic device (100) as well as a tool (302) configured to manipulate the orthopedic device within the interior of the body portion (see Figs. 7-8).
Ciccone fails to disclose, regarding claim 1, a handle extending outwardly from the outer side wall of the body portion of the protective member, the handle comprising a first end coupled with the outer side wall and a second end opposite the first end; regarding claim 5, wherein the handle is removably coupled with the outer side wall of the body portion; wherein the outer side wall of the body portion comprises a first coupler and the first end of the handle comprises a second coupler, the first and second couplers being complimentary; and regarding claim 6, wherein the first and second couplers comprise a threaded connection; regarding claim 8, wherein the handle is configured to be secured to a stationary fixture such that the protective member maintains a desired orientation. 
Pepper discloses a protective member (e.g. sleeve 20, see Figs. 6A-6B), with a body portion (22) and a handle (34A), handle is removably coupled with the outer side wall of the body portion (see Fig. 6B), and configured to be secured to a stationary fixture such that the protective member maintains a desired orientation (see Figs. 6A-6B, note that the outer handle is capable of being secured to a stationary fixture via a clamp to maintain a desired position), wherein the outer side wall of the body portion comprises a first coupler (32) and the first end of the handle comprises a second coupler (35), the first and second couplers being complimentary (see Figs. 6A-6B, see lines 38-43 of column 4); and wherein the first and second couplers comprise a threaded connection (see lines 38-43 of column 4, “threaded” and “threading”) in order to provide a handle that can be used by the surgeon to manipulate the protective member (see lines 21-25 of column 4) and enable for removal of the handle from the body portion of a protection member (see lines 38-43 of column 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body portion of the protective member in Prevost to comprise a handle with first and second ends and a first coupler and a second coupler that comprise a threaded connection in view of Pepper in order to in order to a handle that can be used by the surgeon to manipulate the protective member and enable removal of the handle from the body portion of the protection member. 

Claim(s) 11-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccone et al. (U.S. Patent 7,766,920 B2, hereinafter “Ciccone”) and in view of Pepper et al. (U.S. Patent 5,951,561, hereinafter “Pepper”) and in view of Petit (U.S. Pub. No. 2013/0012999 A1, hereinafter “Petit”).  
Ciccone discloses, regarding claim 11, a medical kit (see Figs. 7-8), comprising: an orthopedic tool (100 and 302) in a protective member (340), the protective member configured to accommodate the orthopedic tool (see Figs. 7-8) and prevent the orthopedic tool from puncturing an outer layer of a package (see Figs. 7-8), note that since 340 is capable of surrounding the sharp bits of orthopedic tool 100 and 302 it would be capable of preventing the orthopedic tool from puncturing an outer layer of a package), the protective member comprising: a body portion (340) defining a central axis (e.g. axis extending along 302) and comprising an inner side wall (e.g. inner wall of 340) and an outer side wall (e.g. outer wall of 340), the inner side wall defining an interior (e.g. interior of 340 that receives 302) configured to receive at least a portion of the orthopedic tool (see Figs. 7-8), wherein the inner side wall and the outer side wall extend coaxially about the central axis and in a direction parallel to the central axis (see Figs. 7-8), and wherein the body portion further comprises: a first end and a second end (see annotated Fig. 7 above), the first end and the second end at least partially open such that the orthopedic tool can pass through both the first and second ends (see Fig. 7) during use of the orthopedic tool while the inner side wall surrounds a portion of the orthopedic tool disposed within the interior of the body portion (see Fig. 7). 
Regarding claim 12, wherein the body portion comprises a cylindrical geometry arranged concentrically about the central axis (see Fig. 7).
Regarding claim 13, wherein the first and second ends are at least partially closed (346 via slots 344) and configured to be opened by the orthopedic tool so as to receive the orthopedic tool at least partially with the interior of the protective member (see lines 35-43 of column 8). 
Regarding claim 17, wherein the orthopedic tool is at least one of a drill bit or a bone screw (see lines 19-23 of column 4).
Regarding claim 19, wherein the body portion is configured accommodate the orthopedic tool (100) as well as an instrument (302) configured to manipulate the orthopedic tool within the interior of the body portion (see Figs. 7-8).
Ciccone fails to disclose, regarding claim 11, wherein the medical kit further comprises a package shaped to contain the orthopedic tool in the protective member, the package having an outer layer configured to maintain sterility of the orthopedic tool; and a handle extending outwardly from the outer side wall of the body portion of the protective member, the handle comprising a first end coupled with the outer side wall and a second end opposite the first end; regarding claim 18, wherein the handle is configured to be secured to a stationary fixture such that the protective member maintains a desired orientation.
Petit discloses a medical kit (1, see Fig. 1), in the analogous art of orthopedic devices (see Fig. 1), wherein the kit further includes a sterile package (see para. [0122] and [0124]) having an outer layer configured to maintain sterility of kit (see para. [0122] “sealed”) in order to provide all the instruments required for the procedure packed in a disposable and sterile sealed packaging ready to use (see ABSTRACT, see paras. [0004], [0122], and [0124]). 
Ciccone discloses a protective member (e.g. sleeve 20, see Figs. 6A-6B), with a body portion (22) and a handle (34A), handle is removably coupled with the outer side wall of the body portion (see Fig. 6B), wherein the outer side wall of the body portion comprises a first coupler (32) and the first end of the handle comprises a second coupler (35), the first and second couplers being complimentary (see Figs. 6A-6B, see lines 38-43 of column 4); and wherein the first and second couplers comprise a threaded connection (see lines 38-43 of column 4, “threaded” and “threading”) in order to provide a suitable configuration for enabling a secure and removable handle from the body portion of a protection member (see lines 38-43 of column 4). 
Pepper discloses a protective member (e.g. sleeve 20, see Figs. 6A-6B), with a body portion (22) and a handle (34A), handle is removably coupled with the outer side wall of the body portion (see Fig. 6B), and configured to be secured to a stationary fixture such that the protective member maintains a desired orientation (see Figs. 6A-6B, note that the outer handle is capable of being secured to a stationary fixture via a clamp to maintain a desired position), wherein the outer side wall of the body portion comprises a first coupler (32) and the first end of the handle comprises a second coupler (35), the first and second couplers being complimentary (see Figs. 6A-6B, see lines 38-43 of column 4); and wherein the first and second couplers comprise a threaded connection (see lines 38-43 of column 4, “threaded” and “threading”) in order to provide a handle that can be used by the surgeon to manipulate the protective member (see lines 21-25 of column 4) and enable for removal of the handle from the body portion of a protection member (see lines 38-43 of column 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the medical kit in Ciccone to include a package in view of Petit in order to provide all the instruments required for the procedure packed in a disposable and sterile sealed packaging ready to use. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body portion of the protective member in Prevost to comprise a handle with first and second ends and a first coupler and a second coupler that comprise a threaded connection in view of Pepper in order to in order to a handle that can be used by the surgeon to manipulate the protective member and enable removal of the handle from the body portion of the protection member. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773